Citation Nr: 0122922	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Columbia, South 
Carolina.  


REMAND

With regard to the claim for hearing loss, it is noted that 
there was some change in the hearing acuity as recorded on 
the entrance and separation physical examinations.  When 
those numbers are converted to ISO units, there is a 
suggestion of some change of hearing during service.  

Post service there is a private physical for the Department 
of Transportation, which shows normal hearing.  This is dated 
in 1999.  However, there is also on file a 1980 record which 
revealed hightone hearing loss.  There has been no VA test to 
determine whether a hearing disability is present under 
38 C.F.R. § 3.385.  In view of the change in the law and 
regulations that occurred while this case was undergoing 
development, a VA examination and possibly a medical opinion, 
on this point is needed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

The claim for tinnitus is held for consideration once the 
aforementioned examination and possible opinion are procured.

In a similar fashion, examination and opinion are indicated 
regarding the claim for service connection for sarcoidosis.  
It has been indicated by the veteran that he was treated 
shortly after service in the Charleston, VA Medical Center 
(VAMC) for sarcoidosis.  The claims folder does contain a VA 
Form 10-7131, dated in July 1969, indicating he was seen for 
sarcoid or lymphoma.  Attempts have been made to obtain those 
records, without success.  It is noted that at the time of 
the separation physical examination, a chest x-ray was 
normal.  In view of the apparent sarcoid shortly after 
separation, a specialist review of the claims folder will be 
conducted to ascertain whether there is any indication of 
sarcoidosis during service.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the complete 
names, addresses, and approximate dates 
of treatment for all health care 
providers he has had in the past, to 
include all those listed above, and all 
VA facilities from which he has received 
treatment for any and all psychiatric 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain those records 
identified by the veteran which are not 
currently of record.  In view of the VA 
Form 10-7131 in the claims folder, and 
additional attempt should be made to 
obtain records of the reported July 1969 
hospitalization.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should make arrangements for a 
VA audiometric and or ear, nose, and 
throat examination, as indicated.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should enter 
an opinion as to whether the change in 
hearing in the service medical records is 
significant.  It should also be 
indicated, if current hearing loss is 
found, whether it might in any way be 
associated with the change in hearing 
shown in service, or other in-service 
occurrence or event.

3.  The appellant should be scheduled for 
a VA examination of his sarcoidosis.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  If 
additional records from the 1969 
hospitalization can be obtained, they 
should be associated with the claims 
folder for the examiner to review.  
Thereafter, and whether records are 
obtained or not, the examiner should 
review the available records and note the 
approximate date of onset of the 
sarcoidosis.  If such determination can 
not be made based on the evidence of 
record, that should be detailed in the 
claims folder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and the new 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.  Moreover, the appellant is 
notified that he may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this remand.  If 
deficient in any manner, a report should 
be returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claims.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

Thereafter, the matter should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to the outcome in this case by the action taken 
herein.  No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




